Citation Nr: 1047256	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendinitis, status post stress fracture of the right 
knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
patellar tendinitis, status post stress fracture of the left 
knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to February 
2002. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in part, 
continued 10 percent disability evaluations for the Veteran's 
patellar tendinitis, status post stress fracture of the right and 
left knees.   

In March 2010, the Veteran presented testimony in a central 
office hearing before the undersigned.  A copy of the transcript 
has been associated with the claims folder. 

During the March 2010 hearing, the Veteran and his representative 
raised the issue of service connection for left knee meniscus 
tear, secondary to service connected patellar tendinitis, status 
post stress fracture of the left knee, which has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issue of an evaluation in excess of 10 percent for patellar 
tendinitis, status post stress fracture of the left knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The Veteran's patellar tendinitis, status post stress fracture of 
the right knee has been manifested by pain, nearly full range of 
motion, and instability. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not greater, for 
patellar tendinitis, status post stress fracture of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-5274 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In correspondence dated in October 2007, prior to the January 
2008 rating decision, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  He was informed that in order to establish a higher 
rating, the evidence would need to show that his right knee 
disability had increased in severity.  He was informed of the 
type of evidence that could be submitted to support his claim.  
The Veteran was also notified of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate evaluations of the Veteran, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 CF.R. § 
4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).   During the March 2010 hearing, the Veteran and his 
representative indicated that the examination report was 
inadequate in that the examiner did not fully address the effect 
of the Veteran's disability on his activities of daily living.  
However, the Board finds that such evidence is of record through 
the Veteran's personal testimony and multiple statements 
submitted throughout the appeal period.  Therefore, there is a 
complete record by which the Board may evaluate the Veteran's 
disability.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim and as noted above, he presented 
personal testimony before the undersigned in March 2010.   

II. Analysis

The Veteran essentially contends that his patellar tendinitis, 
status post stress fracture of the right knee is more disabling 
than contemplated by the current 10 percent evaluation assigned. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the Veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Veteran's disability has been evaluated under Diagnostic Code 
5024, for tenosynovitis, which in turn is evaluated as 
degenerative arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.  

The Veteran has asserted that he does not have tendonitis and his 
knee disability has been rated under an incorrect code.  The 
Board notes that in evaluating the Veteran's right knee, it will 
consider all applicable rating criteria for evaluating knee 
disabilities.  

A.	 Limitation of Flexion and Extension

Under DC 5260, limitation of flexion of the leg, a noncompensable 
evaluation is assigned when flexion is limited to 60 degrees.  A 
10 percent evaluation is warranted when flexion of the leg is 
limited to 45 degrees.  A 20 percent evaluation is warranted when 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Under DC 5261, limitation of extension of the leg, a 
noncompensable evaluation is assigned when extension is limited 
to 5 degrees.  A 10 percent evaluation is warranted when 
extension of the leg is limited to 10 degrees.  A 20 percent 
evaluation is warranted when extension is limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal knee motion is from zero degrees to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.

The Board has considered the evidence of record but finds that 
entitlement to a rating in excess of 10 percent for the right 
knee based on limitation of motion is not warranted.  Private 
treatment records dated in July 2006 and August 2006 noted that 
active and passive ranges of motion were within normal limits.  
On VA examination in November 2007, the Veteran demonstrated 
active right knee range of motion from 0 to 80 degrees at which 
point pain began, and passive right knee range of motion from 0 
to 125 degrees with pain beginning at 80 degrees.  Thus, flexion 
has not been limited to anywhere near 30 degrees or less, such 
that a 20 percent evaluation would be assigned under Diagnostic 
Code 5260, even when considering painful motion and functional 
loss.  In addition, given that extension has not been limited to 
15 degrees or more, a 20 percent evaluation under Diagnostic Code 
5261 is likewise not warranted.

VA's General Counsel has determined that separate evaluations may 
be assigned for limitation of flexion and extension of the same 
joint. VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.  However, as discussed herein, there is no compensable loss 
of flexion or extension of the right knee, and separate ratings 
are not warranted.

The Board has also considered the effect of pain and weakness in 
evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, 
the evidence of record reveals complaints of right knee 
throughout the record.  During his November 2007 hearing, the 
Veteran indicated that had severe weekly flare-ups which lasted 
for one to two days.  However, on examination, the VA examiner 
observed that there was no additional limitation of motion on 
repetitive range of motion testing.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is important 
to emphasize that the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Thus, even when considering the Veteran's complaints of pain, the 
criteria for a higher rating based on the Veteran's range of 
motion for the right knee are not met.

B.	 Instability

The Board has also considered other applicable knee codes to 
determine whether a higher evaluation is warranted.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations 
are assignable for other impairment of the knee, to include 
recurrent subluxation or lateral instability: 30 percent for 
severe, 20 percent for moderate, and 10 percent for slight.  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The November 2007 VA examiner noted the Veteran complained of 
instability on both sides, as well as bilateral pain, stiffness, 
weakness, episodes of locking several times a week, and effusion.  
On evaluation, the examiner noted that while there was 
crepitation and painful movement, there were no bumps consistent 
with Osgood-Schlatters disease, mass behind the knees, clicks or 
snaps, grinding, instability, or patellar or meniscus 
abnormality.  The private medical evidence showed that the 
Veteran had stress fractures at the proximal tibiae and took 
medication for his right knee pain.  

While the Veteran did not demonstrate instability at his November 
2007 VA examination, the Board notes that the Veteran is 
competent to state that he experiences instability of the knee.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, 
the Board finds the Veteran's assertions to be credible.  See 
Layno, 6 Vet. App. at 469 (1994) (distinguishing between 
competency-"a legal concept determining whether testimony may be 
heard and considered"-and credibility-"a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted").  In addition to his assertions as 
to instability, the weight of the other evidence of record 
demonstrates that the Veteran has moderate impairment of the 
right knee to warrant a 20 percent evaluation.  Affording the 
Veteran the benefit of the doubt, the appeal is granted, to this 
extent.  38 U.S.C.A. § 5107(b).  

However, the Veteran's lay statements are not sufficient to 
demonstrate a severe knee impairment to warrant a 30 percent 
evaluation based upon recurrent subluxation or lateral 
instability.  His of his knee locking several times a week and 
his recent reports of experiencing instability and giving way of 
the knee most closely reflect moderate lateral instability and 
recurrent subluxation.  At his November 2007 examination, he 
reported episodes of instability but the examiner found the right 
knee joint to be objectively stable.  Further, as the rating 
criteria for DC 5257 are not based upon limitation of motion, the 
Veteran's evaluation cannot be increased based upon painful 
motion and functional loss.  DeLuca, 8 Vet. App. at 202.

The Board notes that separate ratings may be assigned for knee 
disabilities under Diagnostic Codes 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to X-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9- 98.  However, in this case, there is no evidence of 
arthritis of the right knee.  Thus, there is no basis for a 
separate evaluation for arthritis. 

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board finds that the 
20 percent evaluation is granted effective the date of the claim 
for increase, May 18, 2007.

C.	 Other Potentially Applicable Diagnostic Codes

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating for 
the right knee under Diagnostic Code 5256 for ankylosis of the 
knee; Diagnostic Code 5258 for dislocated, semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint; Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage; or Diagnostic Code 5263 for genu recurvatum as none of 
these disabilities have been demonstrated.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5263.  While the 
Veteran has demonstrated impairment of the tibia (proximal tibia 
stress fracture), he has not been shown to have malunion or 
nonunion of the tibia and fibula to warrant an evaluation under 
Diagnostic Code 5262 for impairment of tibia and fibula.  38 
C.F.R. § 4.71a, Diagnostic Codes 5262.



D.	 Extraschedular Consideration

Lastly, the Board has considered whether referral for an 
extraschedular rating is appropriate.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (2008).  Related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's right knee 
disability is inadequate.  It does not appear that the Veteran 
has an "exceptional or unusual" disability; he disagrees with 
the assigned evaluations for his level of impairment.  In other 
words, he has no unusual symptomatology that is not captured by 
the criteria set forth in the rating schedule.  The Board finds 
that the Veteran's symptoms of instability and pain are 
adequately described in the rating schedule and are accurately 
captured by DC 5257.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is adequate.  See Thun, 22 Vet. App. at 115.  
Consequently, referral for extraschedular consideration is not 
warranted.
Further, the record reflects that the Veteran has not required 
frequent hospitalizations for his right knee disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  The Board acknowledges 
that the Veteran has had to reduce his workload (working six days 
a week to two to three days a week due to his right knee) and the 
manner in which he works (i.e. he must shift his weight back and 
forth between his legs while standing) to accommodate his 
disability.  However, there is no indication that the average 
industrial impairment from the disability would be in excess of 
those contemplated by the assigned rating.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in 
Rice v. Shinseki. 22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service-connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, the 
Veteran has not argued, and the record does not otherwise 
reflect, that his right knee disability renders him totally 
unemployable.  Accordingly, the Board concludes that a claim for 
TDIU has not been raised.


ORDER

An evaluation of 20 percent, but not greater, for patellar 
tendinitis, status post stress fracture of the right knee is 
allowed, subject to the regulations governing the award of 
monetary benefits.  


REMAND

The record reflects that the Veteran had surgery to his left 
meniscus in February 2008, after he was last afforded an 
examination for his bilateral knee disability in November 2007.  
The Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue, a contemporaneous 
examination of the Veteran's left knee is necessary to accurately 
assess his disability picture, in light of his February 2008 knee 
surgery.

Accordingly, the case is REMANDED for the following actions:

1.	The Veteran should be afforded an 
examination to determine the current level 
of severity of his patellar tendinitis, 
status post stress fracture of the left 
knee.  The claims folder and a copy of 
this Remand must be made available to the 
examiner who should indicate on the 
examination report that (s)he has reviewed 
the folder in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating knee disabilities.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups. If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The supporting rationale for all opinions 
expressed must be provided.

2.	The AMC should notify the Veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	Then, after ensuring any other necessary 
development has been completed, the AMC 
should readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


